
	

114 HR 164 IH: Ensuring the Full Faith and Credit of the United States and Protecting America's Soldiers and Seniors Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 164
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Schweikert introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To require that the United States Government prioritize all obligations on the debt held by the
			 public, Social Security benefits, and military pay in the event that the
			 debt limit is reached, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Ensuring the Full Faith and Credit of the United States and Protecting America's Soldiers and
			 Seniors Act.
		2.FindingsCongress finds the following:
			(1)The Secretary of the Treasury is legally required to carry out the obligations set forth in Public
			 Law 104–121.
			(2)The debt obligations held by the Social Security trust fund may only be redeemed in order to pay
			 Social Security benefits and necessary administrative expenses.
			(3)So long as there is a positive balance of assets in the Social Security trust fund, an appropriate
			 amount of obligations may be converted into an equal amount of publicly
			 held debt in order to finance the full and timely payment of all Social
			 Security obligations without exceeding the debt ceiling.
			3.Prioritize obligations on the debt held by the public, Social Security benefits, and military payIn the event that the debt of the United States Government reaches the statutory limit as defined
			 in section 3101 of title 31, United States Code, the following shall take
			 equal priority over all other obligations incurred by the Government of
			 the United States:
			(1)The authority of the Department of the Treasury contained in section 3123 of title 31, United
			 States Code, to pay with legal tender the principal and interest on debt
			 held by the public.
			(2)The authority of the Commissioner of Social Security to pay monthly old-age, survivors’ and
			 disability insurance benefits under title II of the Social Security Act.
			(3)The payment of pay and allowances for members of the Armed Forces on active duty.
			
